DETAILED ACTION
Claims 21 – 40 have been presented for examination.  Claims 1 - 20 are cancelled.  Claims 21 – 40 are new.
This office action is in response to submission of the amendments on 08/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to 35 USC 112 (f)
Applicant’s arguments and amendments have been fully considered.  Therefore, 112(f) is not invoked for the instant claims 21 – 40.

Applicant argues: “For the sake of clarity, Applicant does not intend any of the claim elements to invoke 35 USC 112 (f).”

Examiner notes that claim 21 explicitly recites that the system is “computer-aided”.  Therefore, the claim 28 functional language attributed to the “computer aided design system” is interpreted as covering a generic computer display, the claim 34 – 37 functional language attributed to the “suggestion module” (which is further part of the “computer-aided” system) is interpreted as covering generic computer software/hardware modules, and the claim 38 – 39 functional language attributed to the “control module” (which is further part of the “computer-aided” system) is interpreted as covering generic computer software/hardware modules.

Response to 35 USC 112 (b)
Examiner acknowledges Applicant’s remarks that any 112(b) rejection in the previous Office Action would be moot in view of the cancellation of all the previous claims.

Response to 35 USC 101
Applicant’s arguments and amendments have been fully considered.  However, the Office does not consider them to be persuasive.

Applicant argues: “Applicant’s new claims meet the requirements of 35 USC 101 [citing to MPEP 2106].  Applicant’s system as a whole integrates the judicial exception into a practical application.  * An improvement in the functioning of a computer … Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment …
Applicant has claimed an improvement to the functioning of a CAD system, a computer.  It therefore meets the requirements of the first bullet.
Also, Claim 34, for example, requires the addition of a suggestion module which takes advantage of the near time processing power to provide suggestions to the designer. This feature is only feasible with Applicant's calculator, a specialized device configured to solve a closed form solution to determine airflow. Applicant's claim therefore meets the second bullet.” (emphasis added)

	Applicant argues that the claimed invention improves the functioning of a computer, and further that it amounts to a “specialized device” (see emphasis in Applicant’s remarks).  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner notes that merely configuring a general purpose computer to perform specific functions does not amount to an improvement of the computer itself, especially when said specific functions comprise no more than generic computer functionality (i.e. amounts to a specific configuration of generic computer functions).  Nor, does it amount to a particular machine, especially when the computer components are recited at a high-level of generality (see MPEP 2106.05(b)(I)).  Therefore, Applicant’s arguments are not persuasive.

	Applicant argues that the claim 34 recited “suggestion module … takes advantage of the near time processing power to provide suggestions to the designer”.  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner notes that “a designer” is not recited in claim 34 or its parent claims.  Further, “a designer” is recited in claim 28, however this is in connection with presenting graphs and not related to the “suggestion module”.  Therefore, Applicant’s arguments are not persuasive.

	Applicant argues: “In step 2B of the Alice test, the courts have specifically held that improvements to computer algorithms are patent eligible.  * Improvement to the functioning of a computer …
Applicant's system uses an improved technique to calculate airflow of design for a building using a closed-form solution. The closed-form solution (as will discussed below) is a technique unknown in the prior art. It's an improvement to the functioning of a CAD system and is therefore patent eligible under Alice 2B.” (emphasis added)

	Applicant appears to argue that the claimed invention improves the functioning of a computer (see emphasis in Applicant’s remarks).  Applicant’s arguments are not persuasive based on the preceding remarks.

	Applicant appears to argue that novelty of the claimed invention weighs toward an improvement in a computer (see emphasis in Applicant’s remarks).  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner notes that although there may some overlap between 101 and 103 considerations, the 103 analysis itself is separate and distinct (see MPEP 2106.05(I) “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination.”).  Therefore, the closed-form solution being novel or non-obvious does not by itself weigh the claimed invention toward comprising eligible subject matter.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Here's the law from the MPEP as it applies to Well Understood elements of claim with respect to Prong 2B of Alice … As Applicant will establish below, many of the claimed features are not known in the prior art. Therefore step v. requires a conclusion that the claims are patent eligible … The other relevant consideration for whether additional elements in Applicant's claim meet the judicial exception may be found in vi”

	Applicant appears to argue that the claimed additional elements amount to more than well-understood, routine and conventional.  Applicant further argues that “many of the claimed features” are novel or non-obvious (see emphasis in Applicant’s remarks).  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Applicant has not specifically argued which of the recited additional elements amount to more than well-understood, routine and conventional.  The additional elements do not amount to significantly more than the abstract idea (see Claim Rejections - 35 USC § 101).  Applicant has not specifically argued which of the “many [] claimed features” are not known in the prior art, and an abstract idea being novel or non-obvious does not transform said abstract idea into eligible subject matter.  Therefore, Applicant’s arguments are not persuasive.

	Applicant argues: “Claim 28 requires production of graphs that show the protection factor as a function of a fraction of recirculated air when a new door is added to the design. Claim 28 cannot be consider an abstraction of a mathematical formula. Applicant is claiming a discrete and definite embodiment of the software that recites a door.”

	Applicant appears to argue that mathematical formulas embodied as software amount to more than “an abstraction” of said mathematical formula.  The requirements for subject matter eligibility are discussed in MPEP 2106.  Examiner respectfully disagrees since mathematical formulas embodied on “software” amounts to application of a judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  Further, displaying results of said mathematical formulas on generic computer displays (i.e. “show the protection factor”) amounts to insignificant data-outputting.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Claims 30 and 31 provide additional requirements as to how the calculator needs to generate its graphs of the protection factor. Again, a discrete, definite embodiment of the invention, not an abstract formula.”

Applicant appears to argue that a “discrete, definite embodiment” of an abstract idea amounts to eligible subject matter.  The requirements for subject matter eligibility are discussed in MPEP 2106.  Examiner notes that even a narrowly recited abstract idea, absent any other limitations/considerations, would be ineligible since a complete preemption of the abstract is not required (see MPEP 2106.04 “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility … while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”).  Therefore, Applicant’s arguments are not persuasive.

Applicant argues: “Claim 34 introduces another module to the claim system - a suggestion module that provides the designer with suggestions to improve the protection factor. This provides yet another meaningful limitation (required by step vi.) Providing a user of a CAD system with suggestions on what to change in a design based on the near real time calculations of the protection factor has not and could not have been done before Applicant's invention. It changes the industry when it comes to smart software. Smart software that can help designers more effectively and more rapidly design buildings.  Claims 35-39 provide additional functionality for the suggestion module which are not known in the prior art and provide additional meaningful limitations beyond the technical environment (the CAD system.) For all these reasons and more, the new claims are patent eligible” (emphasis added)

Applicant argues that the claim 34 recited “suggestion module … takes advantage of the near time processing power to provide suggestions to the designer”.  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner notes that “a designer” is not recited in claim 34 or its parent claims.  Further, “a designer” is recited in claim 28, however this is in connection with presenting graphs and not related to the “suggestion module”.  Therefore, Applicant’s arguments are not persuasive.

Applicant argues that novelty of the claimed invention amounts to “other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment” (see emphasis in Applicant’s remarks).  The requirements for subject matter eligibility analysis are discussed in MPEP 2106.  Examiner notes that although there may some overlap between 101 and 103 considerations, the 103 analysis itself is separate and distinct (see MPEP 2106.05(I) “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination.”).  Therefore, individual limitations being novel or non-obvious does not by themselves do not weigh the claimed invention toward comprising eligible subject matter.  Therefore, Applicant’s arguments are not persuasive.

Response to 35 USC 103
Applicant’s arguments have been fully considered.  However, the Office does not consider them to be persuasive.

Applicant argues: “However, Meng doesn't teach how to use a closed-form method either. Meng's system, like Chen, uses a numerical approximation method. Meng's CAD is called CONTAM, and he says: … The Office seeking to prove obviousness, skips all the way to the bottom of Meng's paper and cites a snippet from Meng as proof Meng renders obvious the closed-form solution … Nearly all of Meng's disclosure relates to CONTAM. Meng mentions at the very end of his disclosure that in some rare cases a Laplace Transform could be used. Meng does not explain how to build this wishlist system. Meng does not provide any formulas or figures. Just a comment that a LaPlace [sic] Transform could be used in rare cases. Meng's disclosure is not sufficient to provide one having ordinary skill in the art with the knowledge or know-how to modify Chen. Meng's disclosure as it applies to teaching a closed form solution is not operable/enabling. A non-operable reference cannot be relied upon for a 103 rejection … On its face, Meng is non-enabling for teaching a closed-form solution. In that case, no additional evidence is required from the Applicant” (emphasis added)

	Applicant appears to argue that Meng is not enabling “on its face” since most of the prior art reference is related to using a numerical software (i.e. CONTAM), and since Meng “does not provide any formulas or figures” (see emphasis in Applicant’s remarks).  The requirements for an obviousness rejection are discussed in MPEP 2141, and the general level of operability required to make a prime facie case is discussed in MPEP 2121.  Examiner notes that the disclosure of a preferred embodiment (i.e. judged based on how much of Meng devotes to using CONTAM vs. using a Laplace Transform) does not amount to a teaching away (see MPEP 2123(II) “Furthermore, ‘[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….’ In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”).  Further, a prior art reference is useful for all that teaches to one of ordinary skill in the art (see MPEP 2121.01 “Therefore, ‘a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.’ Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991)”).  Meng explicitly teaches that a closed-form solution (i.e. an analytical solution obtained through a Laplace Transform) exists and can be derived for a small subset of multi-zone building designs, instead of utilizing the numerical approach, and does not appear to imply anywhere that this embodiment is merely theoretical or requires further development work.  Indeed, Meng gives a specific example of using results from the closed-form solution, therefore said solution amounts to more than merely a “wishlist” as argued by Applicant (see Meng Page 84 “For instance, it was found out that there was a linear relationship between door opening period To and ln(alpha/Beta).”).  Further, determining the Laplace Transform to derive an s-space representation of contaminant flow for a building is also disclosed at a high-level of generality and without any detailed steps/algorithms for performing the derivation (see the instant application Paragraph 56 - 57 “where X(s) is Laplace transform of x(t) as given earlier”).  Indeed, an embodiment of the recited closed-form solution in claim 22 appears to be derived using commercially available software and/or “by inspection” (see the instant application Paragraph 62).  Therefore, Applicant’s arguments are not persuasive. 

Applicant appears to argue that Meng is not enabling for the full scope of the claimed invention, or alternatively is only enabling for a small portion of the scope of the claimed invention.  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner notes that the prior art references are not required to teach the entire scope of the claimed invention in order to formulate a rejection.  To the extent that Meng reads on claim scope which is outside of the desired inventive concept, Examiner suggests further limiting the claim to conform better to the desired inventive concept.  Therefore, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22 – 25 and 38 - 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 22, it recites a specific equation, however the variables are not defined anywhere in the claim.  Therefore, the scope of the each variable cannot be determined, making the entire equation indefinite.  The equation is interpreted for the prior art search as requiring an expression for a ratio of a transfer function, having at least variables 8 variables and defined in an s space (see the instant application Paragraph 64 “At first blush, the preceding calculations merely yielded the transfer function”).

With regard to claim 23, it recites “near real time calculation does not take hours to process for a building design” which is a relative term which renders the claim indefinite. The term “does not take hours to process” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Looking to the disclosure, the only mention of “hours” appears to imply a large number of hours (see the instant application Paragraph 31 “An airflow model for a moderately-sized building would consume hours or even days of computer time”).  However, in the strictest interpretation, the “does not take hours to process” could be less than two hours (i.e. a single hour, but not multiple).  Further, it is unclear at what point a calculation transitions from “real time” to “near real time”.  The limitation is interpreted for the prior art search as the calculation not taking a prohibitive amount of time.

With regard to claim 24, it recites “use fewer computer resources than numerical modeling” which depends on the variable object “numerical modeling”.  More specifically, the limitation is indefinite because it covers any and all numerical modeling implementations, both those currently existing and those developed in the future (see MPEP 2173.05(b)).  The limitation is interpreted for the prior art as using fewer computer resources in general.

With regard to claim 25, it recites “use fewer computer resources than computer algebra systems” which depends on the variable object “computer algebra systems”.  More specifically, the limitation is indefinite because it covers any and all computer algebra system implementations, both those currently existing and those developed in the future (see MPEP 2173.05(b)).  The limitation is interpreted for the prior art as using fewer computer resources in general.

With regard to claim 38, it recites “re-test structural integrity” which has insufficient antecedent basis.  More specifically, there is no previously recited initial testing of the structural integrity to “re-test”.  The limitation is interpreted for the prior art search as merely performing a structural integrity testing.

	With regard to claim 38 – 39, they recite “the control module” which has insufficient antecedent basis.  More specifically, there is no control module recited in the parent claim 21.  Examiner notes that there is “an internal control module” recited in claim 26.  The “control module” is interpreted for the prior art search as encompassing generic computer components.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regard to claim 35, it recites “suggest a different location for a door to improve the protection factor” which amounts to the suggestion module specifying a more optimal location for a door.  Looking to the disclosure, it is disclosed “when the designer suggests adding the door of Figure 4b, the suggestion module 110 may suggest that a different location for the door will improve the Protection Factor significantly. The designer makes the final decision” (see the instant application Paragraph 47).  More specifically, the disclosure could reasonably be interpreted as merely suggesting that the current location of the added door is not optimal, as contrasted with specifically indicating the more optimal location.  Examiner notes that there is no disclosed algorithm for describing how the different location for the door is performed or the result achieved, which further weighs towards a lack of written description (see MPEP 2161.01(I)).  The limitation is interpreted as specifically indicating the more optimal location for the prior art search.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 21 recites a statutory category (i.e. a machine) design system for determining a design of a building comprising: determine airflow ramifications of the design as the design is created or modified; and use a closed-form solution for calculating airflow.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “use a closed-form solution” amounts to mathematical modeling actions, and the “determine” amounts to merely repeating the modeling actions upon creation/modification of the design.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: that the design system is computer-aided comprising an airborne contaminant-flow calculator configured to determine the airflow ramifications using the closed-form solution.  The “computer-aided” and “airborne contaminant-flow calculator” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “computer-aided” and “airborne contaminant-flow calculator” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Dependent claim 22 recite(s) the same statutory category as the parent claim(s), and further recite(s): wherein the closed-form solution is: 
    PNG
    media_image1.png
    58
    392
    media_image1.png
    Greyscale
 in claim 22.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “closed-form solution is” further limits the closed-form solution of the parent claim without changing its mathematical character.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 23, 27, 29 – 31, and 33 recite(s) the same statutory category as the parent claim(s), and further recite(s): calculate contaminant flow in near real time; wherein a near real time calculation does not take hours to process for a building design in claim 23; graph a protection factor as a function of a fraction of recirculated air in claim 27; graph a protection factor as a fraction of recirculated air when a merv-rated filter is installed on an HVAC system in claim 29; include rate of ventilation, fraction of air recirculated, transmittance of a connected outdoor air filter, transmittance of an indoor air filter, and volume of interior dimensions of the building in its calculations for graphing protection factor as a function of a fraction of recirculated air in claim 30; include current leakage rate due to a vestibule door, rate of ventilation in the vestibule, transmittance of the vestibule air filter, and volume of the vestibule in its calculations for graphing protection factor as a function of a fraction of recirculated air in claim 31; and automatically recalculate airflow and the protection factor until a final design is reached in claim 33.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “calculate”, “graph”, “calculations for graphing” and “recalculate” amount to performing quantitative calculations recited at a high-level of generality.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations apart from the airborne contaminant flow calculation analyzed in the parent claim.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since they are no further recited limitations apart from the airborne contaminant flow calculation analyzed in the parent claim.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 24 – 25 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recites: wherein the airborne contaminant flow calculator is configured to use fewer computer resources than numerical modeling in claim 24; and wherein the airborne contaminant flow calculator is configured to use fewer computer resources than computer algebra systems in claim 25.  The limitations appear to decrease the computing resources available to the airborne contaminant flow calculator in a highly-generic manner (see 112(b) rejection).  Therefore, they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “use fewer computer resources” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Dependent claim 26 and 28 recite(s) the same statutory category as the parent claim(s).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recites: an internal control module containing a microprocessor and memory; the internal control module configured to: output information to a computer screen to view a developing design; receive information from a computer pointing device; and store a developing design in memory in claim 26; and wherein the computer aided design system is configured to present a designer with graphs showing an impact on the protection factor of adding a new door to the design in claim 28.  The “microprocessor and memory” of the internal control module are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “receive” amounts to insignificant data gathering since the means of obtaining the information relies on generic computer hardware methods (i.e. computer pointing device).  The “output” and “store” amount to insignificant data outputting since the manner of outputting and storing is recited at a high-level of generality, and since the outputting/storing rely on generic computer hardware (i.e. a computer screen and “in memory”).  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “microprocessor and memory”, which recite the structure of the internal control module, amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The “receive” amounts to insignificant data gathering, and the “output” and “store” amount to insignificant data outputting.  For at least these reasons, the claim is not patent eligible.

Dependent claim 32 recite(s) the same statutory category as the parent claim(s), and further recite(s): analyze proposed modifications to the design of a building and recalculate the airflow in claim 32.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)) and performance of the limitations in the mind in combination with using a piece of paper (see MPEP 2106.04(a)(2)(III)).  For example, the “analyze” amount to analytical processes on the proposed modifications recited at a high level of generality, and encompassing a mental analytical process (see the instant application Paragraph 39 the analyze encompasses acting only on certain modifications, without specifying any specific rules or algorithm “the CAD system 100 analyzes the proposed modification and, if it seems appropriate, may decide to recalculate the airflow in step 210”).  For example, the “recalculate” amounts to quantitative calculations of the airflow (i.e. mathematical).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not further recite any limitations apart from the computer-aided design system analyzed in the parent claim.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations apart from the computer-aided design system analyzed in the parent claim.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 34 – 37 recite(s) the same statutory category as the parent claim(s), and further recite(s): make a suggestion for improving the design of the building in claim 34; suggest a different location for a door to improve the protection factor in claim 35; base a suggestion to the design of the building based on calculations from the contaminant flow calculator in claim 36; increase air-conditioning capacity if an increase in building occupancy is entered into the computer-aided-design system in claim 37.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “make a suggestion”, “suggest a different location” and “base a suggestion to the design of the building based on calculations” reasonably covers merely utilizing the results of calculations (i.e. claim 34 to 35 includes everything in claim 36).  For example, the “increase air-conditioning capacity” is in combination with the design of the building, and therefore amounts to modifying numerical relationships and/or quantities.  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further recites: a suggestion module to implement the “make a suggestion”, “suggest a different location”, “base a suggestion to the design of the building based on calculations” and “increase air-conditioning capacity”.  The “suggestion module” is recited at a high-level of generality such that it amounts to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “suggestion module” amounts to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Dependent claim 38 - 39 recite(s) the same statutory category as the parent claim(s), and further recite(s): automatically re-test structural integrity when a load-bearing wall is breached by a proposed modification in claim 38; and ensure that a modified design meets all fire-code regulations by having an adequate sprinkler system and enough emergency-exit doors for an anticipated number of occupants in claim 39.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “re-test structural integrity” is in combination with a modification, said modification being reasonably interpreted as covering a modified to the design of the building, and therefore amounts to performing quantitative analysis using a mathematical model.  For example, the “ensure that a modified design meets all fire-code regulations” amounts to generic logic in combination with the design of the building (see the instant application Paragraph 25 “Other well known aspects of logic implemented by the internal control module 106 ensure that the design is a rational whole and check the developing design against applicable standards”), where design of the building itself is based on mathematical relationships (i.e. CAD).  Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention does not recite any further limitations apart from the (internal) control module analyzed in claim 26 (see 112(b) rejection).  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations apart from the (internal) control module analyzed in claim 26 (see 112(b) rejection).  For at least these reasons, the claim(s) are not patent eligible.

Independent claim 40 recites a statutory category (i.e. a process) method for determining a design of a building comprising: using a design system to calculate airflow; and calculating airflow ramifications of the design as the design is created or modified using a closed form solution.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical calculations (see MPEP 2106.04(a)(2)(I)(C)).  For example, the “calculate” and “calculating” amounts to mathematical modeling actions.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: using a computer-aided design system comprising an airborne contaminant-flow calculator configured to calculate the airflow.  The “computer-aided” and “airborne contaminant-flow calculator” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “computer-aided” and “airborne contaminant-flow calculator” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:
None of the prior art of record taken individually or in combination discloses the claim 22 closed-form solution is: 
    PNG
    media_image2.png
    66
    403
    media_image2.png
    Greyscale
 (see 112(b) rejection), in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.  More specifically:

Chen et al “Ventilation performance prediction for buildings: Model assessment” teaches developing a closed-form solution for any building design as an approximation.  However, does not explicitly disclose the specific equation.

Yamamoto et al. “Fast Direct Solution Methods for Multizone Indoor Model” teaches solving multizone indoor contaminant distribution model using a fast, direct solution.  However, does not explicitly disclose the specific equation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for indicating allowable subject matter:
None of the prior art of record taken individually or in combination discloses the claim 35 “wherein the suggestion module is configured to suggest a different location for a door to improve the protection factor” (see 112(a) rejection), in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for indicating allowable subject matter:
None of the prior art of record taken individually or in combination discloses the claim 37 “wherein the suggestion module is configured to increase air-conditioning capacity if an increase in building occupancy is entered into the computer-aided-design system”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.  More specifically:

Sanghamitra (US 2017/0208053) teaches an HVAC capacity determining based on occupancy profile.  However, does not appear to explicitly disclose increase an air-conditioning capacity if an increase in building occupancy is entered, based on calculations from a contaminant flow calculator.

Anil, O. “A RESEARCH ON DESIGN OF HEATING, VENTILATION AND AIR CONDITIONING OF HYGIENIC SPACES IN HOSPITALS” teaches measuring performance of an HVAC system based on occupancy characteristics.  However, does not appear to explicitly disclose increase an air-conditioning capacity if an increase in building occupancy is entered, based on calculations from a contaminant flow calculator.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23 - 25, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Y. “Development of an Integrated Process, Modeling and Simulation Platform for Performance-Based Design of Low-Energy and High IEQ Buildings” (henceforth “Chen (Thesis)”) in view of Yamamoto et al. “Fast Direct Solution Methods for Multizone Indoor Model” (henceforth “Yamamoto”).  Chen (Thesis) and Yamamoto are analogous art because they solve the same problem of designing a building, and since they are in the same field of building design.

With regard to claim 21, Chen (Thesis) teaches a computer-aided design system for determining a design of a building comprising (Chen (Thesis) Page 7 “An input module for entering design parameters”, and Page 10 “The Designer’s Simulation Toolkit (DeST) (Yan, et al., 2008) can be used to simulate and analyze both HVAC systems and the overall building energy consumption. It has a Graphic User interface (GUI) developed based on AutoCAD for data input, and the simulation results are given in Excel table formats.”)
an airborne contaminant-flow calculator configured to determine airflow ramifications of the design as the design is created or modified; (Chen (Thesis) Page 83 the design is iterated and optimized “VDS also needs to connect to a KBES which can provide suggestion for design iteration and optimization”, and Page 6 and Figure 1-4 a variable based simulation is performed based on suggested changes (a calculator), and Page 45 the simulation comprises airborne contaminants (an airborne contaminant-flow calculator) in a combined manner “The ‘Building Simulation’ component is a CHAMPS (Combined heat, air, moisture and pollutant simulations) suite that integrates models of building envelope, HVAC system, and room air, contaminant and energy flows together with shared databases (Zhang 2005; Nicolai et al. 2007; Feng et al. 2011)", and Page 48 any displayed data can be updated when a related state changes (as the design is created or modified) “It updates the displayed data whenever a change of state in the data model is observed.  The Data Page Model manages all behavior and data associated with the multi-dimensional design process and the building under design.”, and Page 57 - 60 pollutant distributions are displayed “The “Heat”, “Air”, “Moisture” “Daylighting” and Pollutant” distributions are represented in the forms of contour maps and flux maps with architectural design overlay …. The “Result” window should be able to display the simulation results generated by these external software tools.”, and Page 70 displayed results are updated when the building design changes “This includes triggering required calculations (such as re-calculating the performance of a reference building when design geometry changed) or inferences, updating the data stored with the common data structure, and reflecting corresponding changes in the results and performance windows.”)
said calculator configured to use a solution for calculating airflow (Chen (Thesis) Page 127 zone pollutant mass flowrate is simulated, and Page 140 indoor air quality is simulated)

Chen (Thesis) does not appear to explicitly disclose: that the calculator is configured to use a closed-form solution for calculating airflow.

However Yamamoto teaches:
an airborne contaminant-flow calculator to determine airflow using a closed-form solution for calculating airflow. (Yamamoto Page 146, Left a tool calculates contaminant flow “The method developed provides an analytical tool to evaluate problems of indoor air quality. This approach allows rapid analysis of pollutant migration in a building under specified airflow conditions. Its calculations agreed well with the CONTAM model and showed a reasonable agreement with limited experimental data.”, and Abstract the analytical method uses a Laplace transform in combination with a multizone indoor model “Two methods of solution were developed: a discrete time step method and the Laplace transformation approach.”)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation disclosed by Chen (Thesis) with the solving for contaminant concentration using Laplace Transform disclosed by Yamamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the computational time of a contaminant flow simulation (Yamamoto Abstract “Both require certain assumptions and improve computational time significantly over conventional solution methods.”)

With regard to claim 40, Chen (Thesis) teaches a method for determining a design of a building comprising: using a computer-aided design system comprising (Chen (Thesis) Page 7 “An input module for entering design parameters”, and Page 10 “The Designer’s Simulation Toolkit (DeST) (Yan, et al., 2008) can be used to simulate and analyze both HVAC systems and the overall building energy consumption. It has a Graphic User interface (GUI) developed based on AutoCAD for data input, and the simulation results are given in Excel table formats.”)
an airborne contaminant-flow calculator configured to calculate airflow; and (Chen (Thesis) Page 83 the design is iterated and optimized “VDS also needs to connect to a KBES which can provide suggestion for design iteration and optimization”, and Page 6 and Figure 1-4 a variable based simulation is performed based on suggested changes (a calculator), and Page 45 the simulation comprises airborne contaminants (an airborne contaminant-flow calculator) in a combined manner “The ‘Building Simulation’ component is a CHAMPS (Combined heat, air, moisture and pollutant simulations) suite that integrates models of building envelope, HVAC system, and room air, contaminant and energy flows together with shared databases (Zhang 2005; Nicolai et al. 2007; Feng et al. 2011)", and Page 57 - 60 pollutant distributions are displayed “The “Heat”, “Air”, “Moisture” “Daylighting” and Pollutant” distributions are represented in the forms of contour maps and flux maps with architectural design overlay …. The “Result” window should be able to display the simulation results generated by these external software tools.”) 
calculating airflow ramifications of the design as the design is created or modified (Chen (Thesis) Page 48 any displayed data can be updated when a related state changes (as the design is created or modified) “It updates the displayed data whenever a change of state in the data model is observed.  The Data Page Model manages all behavior and data associated with the multi-dimensional design process and the building under design.”, and Page 70 displayed results are updated when the building design changes “This includes triggering required calculations (such as re-calculating the performance of a reference building when design geometry changed) or inferences, updating the data stored with the common data structure, and reflecting corresponding changes in the results and performance windows.”)
using a solution (Chen (Thesis) Page 127 zone pollutant mass flowrate is simulated, and Page 140 indoor air quality is simulated)

Chen (Thesis) does not appear to explicitly disclose: that the calculating airflow ramifications is using a closed-form solution.

However Yamamoto teaches:
calculating airflow ramifications of a design of a building using a closed-form solution (Yamamoto Page 146, Left a tool calculates contaminant flow “The method developed provides an analytical tool to evaluate problems of indoor air quality. This approach allows rapid analysis of pollutant migration in a building under specified airflow conditions. Its calculations agreed well with the CONTAM model and showed a reasonable agreement with limited experimental data.”, and Abstract the analytical method uses a Laplace transform in combination with a multizone indoor model “Two methods of solution were developed: a discrete time step method and the Laplace transformation approach.”)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation disclosed by Chen (Thesis) with the solving for contaminant concentration using Laplace Transform disclosed by Yamamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the computational time of a contaminant flow simulation (Yamamoto Abstract “Both require certain assumptions and improve computational time significantly over conventional solution methods.”)

	With regard to claim 23, Chen (Thesis) in view of Yamamoto teaches all the elements of the parent claim 21, and further teaches:
wherein the airborne contaminant flow calculator is configured to calculate contaminant flow in near real time; wherein a near real time calculation does not take hours to process for a building design (see 112(b) rejection) (Yamamoto Abstract “This program is able to simulate a 24-hour time-dependent concentration for up to 20 zones in a few minutes of computational time”)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation disclosed by Chen (Thesis) with the solving for contaminant concentration using Laplace Transform disclosed by Yamamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the computational time of a contaminant flow simulation (Yamamoto Abstract “Both require certain assumptions and improve computational time significantly over conventional solution methods.”)

With regard to claim 24, Chen (Thesis) in view of Yamamoto teaches all the elements of the parent claim 21, and further teaches:
wherein the airborne contaminant flow calculator is configured to use fewer computer resources than numerical modeling (see 112(b) rejection) (Yamamoto Abstract “Two methods of solution were developed: a discrete time step method and the Laplace transformation approach. Both require certain assumptions and improve computational time significantly over conventional solution methods.”)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation disclosed by Chen (Thesis) with the solving for contaminant concentration using Laplace Transform disclosed by Yamamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the computational time of a contaminant flow simulation (Yamamoto Abstract)

With regard to claim 25, Chen (Thesis) in view of Yamamoto teaches all the elements of the parent claim 21, and further teaches:
wherein the airborne contaminant flow calculator is configured to use fewer computer resources than computer algebra systems (see 112(b) rejection) (Yamamoto Abstract “Two methods of solution were developed: a discrete time step method and the Laplace transformation approach. Both require certain assumptions and improve computational time significantly over conventional solution methods.”)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation disclosed by Chen (Thesis) with the solving for contaminant concentration using Laplace Transform disclosed by Yamamoto.  One of ordinary skill in the art would have been motivated to make this modification in order to improve the computational time of a contaminant flow simulation (Yamamoto Abstract)

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Thesis) in view of Yamamoto, and further in view of Knezevic, J. “A High-Performance Computational Steering Framework for Engineering Applications” (henceforth “Knezevic (Theis)”).  Chen (Thesis), Yamamoto, and Knezevic (Thesis) are analogous art because they solve the same problem of designing a building, and since they are in the same field of building design.

	With regard to claim 26, Chen (Thesis) in view of Yamamoto teaches all the elements of the parent claim 21, and further teaches:
an internal control module containing a microprocessor and memory; the internal control module configured to: (Chen (Thesis) Page 70 and Figure 3-10 the VDS controller (control module) updates the common data structure (a memory) during design “The VDS Controller manages two types of data flows (including events), respectively … This includes triggering required calculations (such as re-calculating the performance of a reference building when design geometry changed) or inferences, updating the data stored with the common data structure” 
    PNG
    media_image3.png
    250
    266
    media_image3.png
    Greyscale
, and Page 44 VDS is implemented using commercially available software “The VDS is implemented using Microsoft Visual Studio C++ 2010 with QT libraries version 4.8.0 (Nokia 2012).”, and Page 47 VDS can execute simulations and software programs, where it is implicit that software is executed with a microprocessor (containing a microprocessor) “Moreover, VDS can run CHAMPS and EnergyPlus for whole building performance simulations”, and Page 79 the VDS comprises a server, where it is implicit that a server comprise a processor (containing a microprocessor) “The two designers can also use the PIP platform implemented in the VDS to share design documents as well as use other common communication methods. The PIP server also saves all the design data as a central repository.”)
output information to a computer screen to view a developing design; store a developing design in memory (Chen (Thesis) Page 70 and Figure 3-7 the VDS controller updates the common data structure (store a design in memory) during design (a developing design) and the visual performance windows (view a design) “The VDS Controller manages two types of data flows (including events), respectively. The first type is to assist the users in navigating through the complex design process and guide them to consider and enter essential data for a specific … This includes triggering required calculations (such as re-calculating the performance of a reference building when design geometry changed) or inferences, updating the data stored with the common data structure, and reflecting corresponding changes in the results and performance windows” 
    PNG
    media_image4.png
    412
    447
    media_image4.png
    Greyscale
)

Chen (Thesis) in view of Yamamoto does not appear to explicitly disclose: receive information from a computer pointing device.

However Knezevic (Thesis) teaches:
receive information from a computer pointing device; and (Knezevic (Thesis) Page 10 a user interacts with a flow simulation using a mouse cursor “A user can directly interact with the fluid under the mouse cursor, due to the interactive simulation rates.”)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation using an analytical solution disclosed by Chen (Thesis) in view of Yamamoto with the user interface during a flow simulation disclosed by Knezevic (Thesis). One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to modify the simulation and have the modification be incorporated (Knezevic (Thesis) Page 10 “FlowSim 2004.NET [4] is selected for this overview due to the fact that it gives a user the opportunity to interactively modify the flow domain. All the changes, for example to the geometry of the flow area, can be directly incorporated into the calculation.”)

Claims 27 – 34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Thesis) in view of Yamamoto, and further in view of Meng, L. “MODELING CONTAMINANT SPREAD AND MITIGATION IN THE INDOOR ENVIRONMENT” (henceforth “Meng (Thesis)”).  Chen (Thesis), Yamamoto, and Meng (Thesis) are analogous art because they solve the same problem of designing a building, and since they are in the same field of building design.

With regard to claim 27, Chen (Thesis) in view of Yamamoto teaches all the elements of the parent claim 21, and does not appear to explicitly disclose: wherein the airborne contaminant flow calculator is configured to graph a protection factor as a function of a fraction of recirculated air.

	However Meng (Thesis) teaches:
an airborne contaminant flow calculator is configured to graph a protection factor as a function of a fraction of recirculated air. (Meng (Thesis) Figure 4.10 
    PNG
    media_image5.png
    351
    392
    media_image5.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation using an analytical solution disclosed by Chen (Thesis) in view of Yamamoto with one or more output graphs disclosed by Meng (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to display simulation results (Meng (Thesis) Page 66 “As shown in Figure 4.10, the pressurized building (with or without the vestibule or without the door) is effectively the same as the idealized building. The PFs in facilities protected by the HEPA filters are two orders of magnitude higher than those protected by the MERV 8 filters”)

With regard to claim 28, Chen (Thesis) in view of Yamamoto, and further in view of Meng (Thesis) teaches all the elements of the parent claim 27, and further teaches:
wherein the computer aided design system is configured to present a designer with graphs showing an impact on the protection factor of adding a new door to the design. (Meng (Thesis) Figure 4.10 results with/without a door can be visually compared 
    PNG
    media_image5.png
    351
    392
    media_image5.png
    Greyscale
)

With regard to claim 29, Chen (Thesis) in view of Yamamoto teaches all the elements of the parent claim 21, and does not appear to explicitly disclose: wherein the airborne contaminant flow calculator is configured to graph a protection factor as a fraction of recirculated air when a merv-rated filter is installed on an HVAC system.

	However Meng (Thesis) teaches:
wherein the airborne contaminant flow calculator is configured to graph a protection factor as a fraction of recirculated air when a merv-rated filter is installed on an HVAC system. (Meng (Thesis) Figure 4.10 
    PNG
    media_image5.png
    351
    392
    media_image5.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation using an analytical solution disclosed by Chen (Thesis) in view of Yamamoto with one or more output graphs disclosed by Meng (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to display simulation results (Meng (Thesis) Page 66 “As shown in Figure 4.10, the pressurized building (with or without the vestibule or without the door) is effectively the same as the idealized building. The PFs in facilities protected by the HEPA filters are two orders of magnitude higher than those protected by the MERV 8 filters”)

With regard to claim 30, Chen (Thesis) in view of Yamamoto, and further in view of Meng (Thesis) teaches all the elements of the parent claim 27, and further teaches:
wherein the airborne contaminant flow calculator is configured to include rate of ventilation, fraction of air recirculated, transmittance of a connected outdoor air filter, transmittance of an indoor air filter, and volume of interior dimensions of the building in its calculations for graphing protection factor as a function of a fraction of recirculated air. (Meng (Thesis) Page 64 and Page xi 
    PNG
    media_image6.png
    326
    474
    media_image6.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation using an analytical solution disclosed by Chen (Thesis) in view of Yamamoto with one or more output graphs disclosed by Meng (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to display simulation results (Meng (Thesis) Page 66 “As shown in Figure 4.10, the pressurized building (with or without the vestibule or without the door) is effectively the same as the idealized building. The PFs in facilities protected by the HEPA filters are two orders of magnitude higher than those protected by the MERV 8 filters”)

With regard to claim 31, Chen (Thesis) in view of Yamamoto, and further in view of Meng (Thesis) teaches all the elements of the parent claim 30, and further teaches:
wherein the airborne contaminant flow calculator is configured to include current leakage rate due to a vestibule door, rate of ventilation in the vestibule, transmittance of the vestibule air filter, and volume of the vestibule in its calculations for graphing protection factor as a function of a fraction of recirculated air. (Meng (Thesis) Page 64 and Page xi 
    PNG
    media_image6.png
    326
    474
    media_image6.png
    Greyscale
)

	With regard to claim 32, Chen (Thesis) in view of Yamamoto, and further in view of Meng (Thesis) teaches all the elements of the parent claim 29, and further teaches:
wherein the computer aided design system is configured to analyze proposed modifications to the design of a building and recalculate the airflow using the airborne contaminant flow calculator airborne contaminant flow calculator. (Chen (Thesis) Page 45 “The “Building Simulation” component is a CHAMPS (Combined heat, air, moisture and pollutant simulations) suite that integrates models of building envelope, HVAC system, and room air, contaminant and energy flows together with shared databases (Zhang 2005; Nicolai et al. 2007; Feng et al. 2011)", and Page 6 and Figure 1-4 “Figure 1-4 shows the composition of VDS. It is designed to include a knowledge-based expert system (KBES), a suite of performance simulation models, a “virtual building” database containing all building related information (i.e., a building information model or BIM), and a knowledge base of architectural design principles to help achieving a fully coordinated, integrated and optimized building design. This research focuses on the development of the performance simulation models and the knowledge base of architectural design principles.” 
    PNG
    media_image7.png
    235
    634
    media_image7.png
    Greyscale
, and Page 47 “2) a KBES that contains heuristic reasoning rules for design evaluation and a KBES engine for reasoning”, and Page 83 “VDS also needs to connect to a KBES which can provide suggestion for design iteration and optimization”)

With regard to claim 33, Chen (Thesis) in view of Yamamoto, and further in view of Meng (Thesis) teaches all the elements of the parent claim 29, and further teaches:
wherein the airborne contaminant flow calculator is configured to automatically recalculate airflow and the protection factor until a final design is reached. (Chen (Thesis) Figure 1-4 designs are iterated until an optimized design is obtained (until a final design is reached), and Page 45, and Page 6)

With regard to claim 34, Chen (Thesis) in view of Yamamoto, and further in view of Meng (Thesis) teaches all the elements of the parent claim 29, and further teaches:
a suggestion module configured to make a suggestion for improving the design of the building. (Chen (Thesis) Page 47 “2) a KBES that contains heuristic reasoning rules for design evaluation and a KBES engine for reasoning”, and Page 83 “VDS also needs to connect to a KBES which can provide suggestion for design iteration and optimization”, and , and Page 45, and Page 6)

With regard to claim 36, Chen (Thesis) in view of Yamamoto, and further in view of Meng (Thesis) teaches all the elements of the parent claim 34, and further teaches:
wherein the suggestion module is configured to base a suggestion to the design of the building based on calculations from the contaminant flow calculator. (Chen (Thesis) Figure 1-4 KBES suggestions are based on contaminant flow simulation results, and Page 45, and Page 6)

Claims 38 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Thesis) in view of Yamamoto, and further in view of Coia et al. “Automatic Evolution of Conceptual Building Architectures” (henceforth “Coia”).  Chen (Thesis), Yamamoto, and Coia are analogous art because they solve the same problem of designing a building, and since they are in the same field of building design.

With regard to claim 38, Chen (Thesis) in view of Yamamoto teaches all the elements of the parent claim 21, and further teaches:
wherein the control module is configured to automatically re-test when providing a proposed modification (Chen (Thesis) Page 70 displayed results are updated when the building design changes “This includes triggering required calculations (such as re-calculating the performance of a reference building when design geometry changed) or inferences, updating the data stored with the common data structure, and reflecting corresponding changes in the results and performance windows.”)

Chen (Thesis) in view of Yamamoto does not appear to explicitly disclose: that the testing comprises structural integrity when a load-bearing wall is breached.

However Coia teaches:
a testing of structural integrity after a load-bearing wall is breached (Coia Page 1147, Left structural integrity analysis can be performed after every design iteration (i.e. fitness evaluation), where any aspect of the design of the building could be modified and the same desired analysis performed (when a load-bearing wall is breached) “Structural analyses and other functional considerations might be included during fitness evaluation … Similar analyses could be applied to 3D building models, to consider cost, structural integrity, component usage, energy efficiency, building codes, and other factors”)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation using an analytical solution disclosed by Chen (Thesis) in view of Yamamoto with the performing desired analyses after each design iteration disclosed by Coia.  One of ordinary skill in the art would have been motivated to make this modification in order to produce a successful design (Coia 1140, Left “The design of building structures is a complex endeavor requiring considerable architectural knowledge and experience. A successful building design requires attention to many requirements regarding functionality, structural integrity, cost, and aesthetics”)

Claims 39 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Thesis) in view of Yamamoto, and further in view of Wang, B. “End user Oriented BIM enabled Multi-functional Virtual Environment Supporting Building Emergency Planning and Evacuation” (henceforth “Wang (End)”).  Chen (Thesis), Yamamoto, and Wang (End) are analogous art because they solve the same problem of designing a building, and since they are in the same field of building design.

With regard to claim 39, Chen (Thesis) in view of Yamamoto teaches all the elements of the parent claim 21, and further teaches:
wherein the control module is configured to ensure that a modified design meets all regulations (Chen (Thesis) Page 43 a design is evaluated against standards requirements “All output results are comparable with minimum requirements (e.g., ASHARE standards 55.1, 62.1and 90.1) … As part of this evaluation process, the platform will provide a comprehensive overview describing how the current planning state compares to the specified performance goals … The window reacts to the task specification in the “Design Process” Window and the design parameters in the “Input” Window.”)

Chen (Thesis) in view of Yamamoto does not appear to explicitly disclose: that the regulations met are fire-code regulations by having an adequate sprinkler system and enough emergency-exit doors for an anticipated number of occupants.

	However Wang (End) teaches:
ensure that a modified design meets all fire-code regulations by having an adequate sprinkler system and enough emergency-exit doors for an anticipated number of occupants (Wang (End) Page 29 – 30 and Figure 2.3 a fire response simulation depends on occupation density, layout of building, ease of way finding, and fire growth rate; where it is implicit that a number of exists affect the ease of way finding, and where it is implicit that a sprinkler system affects the first growth rate 
    PNG
    media_image8.png
    375
    430
    media_image8.png
    Greyscale
, and Page 2 “General end-user involvement for building emergency management: Building design in UK needs to comply with the various regulation requirements of which the fire strategy occupies an important place”, and Page 35 sprinkler systems are part of the fire management features in a building design “The installation includes escalators and lifts, fire and evacuation alarms, emergency lighting, and sprinkler system etc.”, and Page 141 the tool can be used as part of a building design (ensure a modified design meets) “On top of building emergency regulation, the inventory of tool library can help general end users to refine building internal emergency design (Section 5.2.2).”)
It would have been obvious to one of ordinary skill in the art to combine the iterative building simulation using an analytical solution disclosed by Chen (Thesis) in view of Yamamoto with the automatically checking a building model against desired regulations disclosed by Wang (End).  One of ordinary skill in the art would have been motivated to make this modification in order to make it easier to more accurately determine the emergency response of the building compared to physical testing (Wang (End) Page i “The traditional fire drill can only passively identify some bottleneck for evacuation after the building has been constructed and under its operation stage”)

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148